        Case 1:20-cv-01127-JMF Document 64 Filed 06/17/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK,

                                  Plaintiff,                No. 20 Civ. 1127 (JMF)
           -v-

CHAD F. WOLF, in his official capacity as Acting
Secretary of Homeland Security, et al.,

                                  Defendants.


R. L’HEUREUX LEWIS-MCCOY et al., on behalf of
themselves and all similarly situated individuals,
                                                            No. 20 Civ. 1142 (JMF)
                                 Plaintiffs,
                                                            PROTECTIVE ORDER
            -v-

CHAD WOLF, in his official capacity as Acting
Secretary of Homeland Security, et al.,

                                 Defendants.


   IT IS HEREBY ORDERED THAT:

   1.   All law-enforcement privileged information contained in the Administrative Record for

        which the Court ordered disclosure, Dkt. No. 62 at 9–10, shall be deemed Protected

        Information. This includes all information designated as law-enforcement privileged on

        Administrative Record pages DHSGLL 052 and 054–061, with the exception of

        “Section 5.10” on DHSGLL 061, which the Court did not order to be disclosed. See

        Dkt Nos. 62, 68 at 10.

   2.   Protected Information may be used only for the purpose of litigating New York v. Wolf,

        No. 20 Civ. 1127 (JMF) (S.D.N.Y.), and Lewis-McCoy v. Wolf, No. 20 Civ. 1142 (JMF)

        (S.D.N.Y.) (together, the “TTP Litigation”).
     Case 1:20-cv-01127-JMF Document 64 Filed 06/17/20 Page 2 of 4



3.   No person shall be permitted to have access to the Protected Information, nor shall any

     person be informed of the substance of the Protected Information by any person

     permitted to have access thereto, except as provided in this Order, as otherwise agreed

     upon by the parties in writing, or by further order of the Court.

4.   Protected Information shall not be disclosed or distributed to any person or entity other

     than the following:

        a. the attorneys for parties to the TTP Litigation (including their paralegal, clerical,

            or other assistants);

        b. as to any document, its author, its addressee, and any other person indicated on

            the face of the document having received a copy;

        c. any person serving as an expert witness or otherwise providing specialized

            advice to counsel in connection with the TTP Litigation;

        d. the courts and their support personnel in the TTP Litigation.

     The parties agree that the categories of persons listed above are subject to modification

     when and if the TTP Litigation enters discovery.

5.   To the extent that Protected Information is disclosed to persons described in

     subparagraph 4(c), they shall be provided with a copy of this Protective Order and

     restricted to using Protected Information only for purposes directly related to the TTP

     Litigation. Protected Information shall not be disclosed to any person or persons

     described under this subparagraph unless and until such person has been shown this

     Protective Order and has agreed in writing to be bound by its terms, by signing a copy

     of the attached Acknowledgment form. A copy of each executed Acknowledgment




                                             2
        Case 1:20-cv-01127-JMF Document 64 Filed 06/17/20 Page 3 of 4



        shall be kept by counsel for the party on behalf of which disclosure is made, and

        provided to counsel for defendants with ten days of its execution.

   6.   The termination of the TTP Litigation shall not relieve any person or party provided

        Protected Information of his, her, or its obligations under this Order.

   7.   All Protected Information that is filed with any court, and any pleadings, motions,

        exhibits, or other papers filed with the court, referencing or containing Protected

        Information, shall be filed under seal and kept under seal until further order of the court.

        A redacted version of all such filings will be filed on the public docket.

   8.   Within 60 days of the resolution of the TTP Litigation by settlement or final judgment,

        and the termination of any appeals therefrom, all Protected Information, and copies

        thereof, shall be promptly destroyed, provided that counsel may retain one complete set

        of any such materials that were presented in any form to the Court. Any such retained

        materials marked “Protected Information Subject to Protective Order” along with a

        copy of this Order.

   9.   Entry of this Order shall not prohibit the United States or any agency, department,

        officer, or employee thereof from using or disclosing Protected Information for any

        other purposes authorized by law. Entry of this Order does not prohibit subsequent

        disclosure of Protected Information directly to defendants or to counsel for defendants.

SO ORDERED:


Dated: New York, New York
         June 16
       _____________, 2020              _____________________________________
                                           HONORABLE JESSE M. FURMAN
                                           United States District Judge




                                                3
         Case 1:20-cv-01127-JMF Document 64 Filed 06/17/20 Page 4 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK,

                                 Plaintiff,                    No. 20 Civ. 1127 (JMF)
            -v-

 CHAD F. WOLF, in his official capacity as Acting
 Secretary of Homeland Security, et al.,

                                 Defendants.


 R. L’HEUREUX LEWIS-MCCOY et al., on behalf of
 themselves and all similarly situated individuals,
                                                               No. 20 Civ. 1142 (JMF)
                               Plaintiffs,

             -v-

 CHAD WOLF, in his official capacity as Acting
 Secretary of Homeland Security, et al.,

                               Defendants.


                    ACKNOWLEDGMENT OF PROTECTIVE ORDER

    The undersigned hereby declares under penalty of perjury that he or she has read the
Protective Order entered in the United States District Court for the Southern District of New
York in the above-captioned action, understands its terms, and agrees to be bound by each of
those terms. Specifically, and without limitation, the undersigned agrees not to use or disclose
any Protected Information made available to him or her other than in strict compliance with the
Order. The undersigned acknowledges that his or her duties under the Order shall survive
termination of this case and are permanently binding, and that failure to comply with the terms of
the Order may result in the imposition of sanctions by the Court.

____________________                           ______________________________________
[Date]                                         [Print name]

                                               ______________________________________
                                               [Signature]



                                                 4
